Exhibit 10.2

 

–NUMBER (protocol number)–

 

Given in Seville, my place of residence, on 30 January 2004.

 

Before me, Juan Solís Sarmiento, Notary of the Illustrious Institute of Seville,
with address in this city.

 

PARTICIPANTS

 

For one party,

 

María de la Concepción Soto de Luis, adult, widow, Spanish national, with
address in Seville, Calle Capitán Vigueras number 3, and holding National/Fiscal
I.D. number 27.565.403-H.

 

And for the other party,

 

Gobain Ovejero Zappino, adult, Spanish national, married, with address for the
purposes of this contract in Avenida de la Arboleda s/n, Edificio Empresarial
Aljarafe, Planta 1, Ala 3, Tomares (Seville Province), and holding
National/Fiscal I.D number 780409-L.

 

Ramón Naranjo Núñez, adult, married, with address for the purposes of this
contract in Avenida de la Arboleda s/n, Edificio Empresarial Aljarafe, Planta 1,
Ala 3, Tomares (Seville Province), and holding National/Fiscal I.D. number
28.704.189-M.

 

PARTICIPATION

 

María de la Concepción Soto de Luis,

 

for and on behalf of the company “SERONCILLO, S.L.”, incorporated in Spain, with
address in Guillena (Seville Province), Aldea de Las Pajanosas, calle Conception
Soto, number 29-31, holding Fiscal Identification Code B-41947169.

 

The company was incorporated under a deed given on 23 October 1998 before the
Seville Notary, Antonio Ojeda Escobar, under number 5,160 of his protocol.

 

Its registration appears in the Seville Mercantile Register on page 92, tome
2,772, sheet SE-34,723, 1st inscription.

 

Her powers for this act are derived from her capacity as joint and several
Managing Director of the Company, by virtue of her appointment in the Board of
Directors Meeting on 12 November 2002, as recorded in the deed given before the
Seville Notary Antonio Ojeda Escobar, under number 5,294 of his protocol,
inscribed in the Seville Mercantile Register in tome 2,772, page 104, sheet
SE-34,723, 5th inscription.

 

Hereafter, when referring to the company “SERONCILLO, S.L.”, the term THE VENDOR
shall also be used.

 

She also participates for and on behalf of the company “SOTO DE LUIS, S.L.”,
incorporated in Spain, with address in Guillena (Seville province), Aldea de Las
Pajanosas, calle Conception Soto number 29-31, holding Fiscal Identification
Code B-41948266.



--------------------------------------------------------------------------------

That company was incorporated under a deed given on 23 October 1998 before the
Seville Notary Antonio Ojeda Escobar, under number 5,160 of his protocol.

 

Its registration appears in the Seville Mercantile Register on page 52, tome
2,772, sheet SE-34,719, 1st inscription.

 

Her powers for this act are derived from her position as joint and several
Managing Director of the company, by virtue of her appointment in the Board of
Directors Meeting on 1 March 2000, as recorded in the deed given on the same
date before the Seville Notary Javier de Pablo Carrasco, under number 765 of his
protocol, inscribed in the Seville Mercantile Register in tome 2,772, page 65,
section 8, sheet SE-34,719, 3rd inscription.

 

“SOTO DE LUIS, S.L.” takes part in this act through its representative in its
capacity as corporate tenant of the property described in Recital I below, for
the purposes to be stated below.

 

Gobain Ovejero Zappino and Ramon Naranjo Núñez,

 

for and on behalf of the company “COBRE LAS CRUCES, S.A.”, incorporated in
Spain, with address in Gerena (Seville province), Avenida El Garrobo, number 4,
and holding I.D. Code number A-28814135.

 

The company was incorporated for an indefinite period of time under the name “BP
MINERA ESPAÑA, S.A.”, under the deed authorized on 10 January 1983 before the
Madrid Notary José María Álvarez Vega.

 

It adapted its statutes to current legislation under the public deed given in
Madrid on 30 September 1991 before the same Notary, subsequently modifying its
name to “RIOMIN EXPLORACIONES, S.A.”, and adopting the present name under a deed
authorized by the Madrid Notary Ignacio Martínez-Gil Vich on 13 October 1999,
under number 2,996 of his protocol.

 

It is inscribed in the Seville Mercantile Register in tome 2,662, page 47, sheet
number SE-31,598.

 

Their powers for this act derive from two powers of attorney given in their
favor, which, in the case of Gobain Ovejero Zappino, comprises the deed
authorized by the Barcelona Notary María Isabel Gabarró Miquel on 31 July 2000,
under number 3,206 of her protocol and inscribed in the Seville Mercantile
Register in tome 2,662, page 44, sheet SE-35598, 16th inscription.

 

In the case of Ramón Naranjo Núñez, his powers are recorded in the deed
authorized by the Seville Notary Luis Jiménez Rodríguez, on 12 November 2003,
under number 4,073 of his protocol, currently pending inscription in the Seville
Mercantile Register.

 

Hereafter, when referring to the company “COBRE LAS CRUCES, S.A.”, the term THE
PURCHASER shall also be used.

 

In accordance with the provisions of article 98.1 of Law 24/2001 of 27 December
on Fiscal, Administrative and Social Order Measures, I, the Notary, PLACE ON
RECORD under my responsibility that, in my opinion, the representational powers
that have been accredited to me by the persons participating hereto, as given in
the documents indicated hereunder, are sufficient to execute this deed.

 

The participants hereto declare to me that their alleged representations and
powers are current and valid for executing this deed, as is the legal existence
of the entities represented.

 

2



--------------------------------------------------------------------------------

I know the persons participating, who have, in my opinion, and according to
their participation, sufficient capacity to execute this public deed for SALE,
PRIOR SEGREGATION, AND CONSTITUTION OF EASEMENT, ALL SUBJECT TO A CONDITION
PRECEDENT, and to this effect they set forth the following

 

RECITALS

 

I. That THE VENDOR has legal ownership of the following rural property:

 

RURAL. Estate called La Ramira and Seroncillo, situated in the municipalities of
Gerena, Guillena and Salteras. It measures five hundred and ninety three
hectares and four areas and eighty nine meters square; according to a recent
survey, five hundred and ninety eight hectares, seventy five areas and twenty
seven meters square (598.7527 hectares).

 

The difference between the registered surface area and the one resulting from
the recent survey, five hectares forty areas and thirty eight meters square
(5.4038 hectares), is located on the properties to be segregated from the master
property, which are described in Recital IV below, and which remain in the
possession of THE VENDOR.

 

It borders overall: to the north, El Esparragal estate and a segregated
property; east, Seville-Mérida highway, which crosses it; south, Las Cruces
farm, the El Almuédano estate and Ormaza Ranch; and west, Chamorro farm, El
Esparragal estate and a segregated property.

 

Of the total surface area, four hundred and ninety seven hectares fifty nine
areas and ninety seven meters square correspond to the municipality of Gerena –
according to a recent survey, five hundred hectares five areas and sixty four
meters square; to Guillena municipality correspond sixty two hectares thirty two
areas and two meters square – according to a recent survey, sixty three hectares
forty three areas and nineteen meters square; and to Salteras municipality
correspond thirty three hectares forty two areas and ninety meters square –
according to a recent survey, thirty five hectares twenty six areas and forty
four meters square.

 

The part of the property situated in Guillena municipality has the following
boundaries: north, El Esparragal estate; south, Las Cruces farm; east,
Seville-Mérida highway that crosses it; and west, El Seroncillo estate.

 

The part of the property situated in Gerena municipality has the following
boundaries: north, El Esparragal estate; south, Almuhédano estate; east, La
Ramira estate; and west, Chamorro farm, a segregated property and plot of this
property lying in the municipality of Salteras.

 

The part of the property situated in Salteras municipality has the following
boundaries: north, a segregated property; south, Ormazo or Hormaza ranch; east,
El Seroncillo property, i.e. the portion of this same property lying in the
municipality of Gerena; and west, Chamorro farm.

 

TITLE: From the deed of full demerger from the company “Soto de Luis, S.L.” and
the resultant creation of “Seroncillo, S.L.”, executed on 23 October 1998 before
the Seville Notary Antonio Ojeda Escobar, under number 5,160 of his protocol.

 

CADASTRAL REFERENCE: It is hereby stated that the cadastral reference of the
property described is, for Guillena municipality,
R-049/2003/00/103/0000386/205-049/B41947169, for Gerena municipality
R-045/2003/00/103/0000337/205-045/B41947169 and for Salteras municipality
R-085/2003/00/103/0000307/205-085/*003782*. Copies of the supporting

 

3



--------------------------------------------------------------------------------

documents in which the cadastral reference numbers appear are entered into the
records of the master copy of this deed and attached as Documents numbers 1 to
3.

 

INSCRIPTIONS: In Seville Property Register number 8, tome 1,692, book 169, page
174, property 7,779, 2nd inscription.

 

In Seville Property Register number 2, tome 1,262, book 113, page 30, property
5,636, 2nd inscription.

 

The property is also inscribed in the Sanlucar la Mayor Property Register, in
tome 1,934, book 131, page 109, property 6,899, 1st inscription, although the
registered owner is still shown as “Soto de Luis, S.A.”, by virtue of the
grouping made under the public deed given on 31 July 1998 before Seville Notary
Antonio Ojeda Escobar, corrected under a different deed executed on 20 October
1998 before the same Notary.

 

The representative of THE VENDOR states that, on 26 January 2004, the deed of
full demerger from “Soto de Luis, S.A.”, identified above and under which THE
VENDOR is owner of the property described in this Recital, was presented for
inscription in the Sanlucar la Mayor Property Register, under entry number
(number) of Log (number). It is presently awaiting inscription there.

 

CHARGES: Free of charges, as stated by the representative of THE VENDOR.

 

LEASES: THE VENDOR states that the property cited is currently leased to the
company “Soto de Luis, S.L.”, a party hereto.

 

REGISTER INFORMATION: The description of the property, ownership and charges, as
set out in the above paragraphs, are taken from the statements made by the
Vendor party, from the property ownership which is shown to me and from a simple
information note from (place) Property Register, received by fax at (time) on
(date).

 

Notwithstanding the above, I the Notary warn the persons executing this deed
that the register situation existing prior to the presentation of this deed in
the Property Register shall prevail over the register information set out
herein.

 

II. That THE PURCHASER is engaged in the exploration, investigation and
exploitation of mineral deposits.

 

Under a Resolution from the Director General of Industry, Energy and Mines of
the Regional Ministry for Employment and Technological Development of the Junta
de Andalucía dated 6 August 2003, THE PURCHASER has been awarded the Mining
Concession named “Las Cruces”, number 7,532-A, of one hundred mining squares,
for a Section C resource, in the municipalities of Gerena, Guillena and Salteras
(Seville province), the announcement of which was published in the Seville
Province Official Gazette, number 241, on 17 October 2003.

 

III. That part of the property described in Recital I above is included in the
territorial area of the mining squares referred to in the aforementioned mining
concession.

 

For this reason, THE PURCHASER is interested in acquiring four hundred and
ninety nine hectares eighteen areas and three meters square of the property
described in Recital I, following the segregation of said property by THE VENDOR
of the surplus hectares, the boundaries of which are described below, free of
charges, encumbrances and tenants, under a condition precedent, in order to
develop the “Las Cruces” Mining Project.

 

4



--------------------------------------------------------------------------------

IV. That THE VENDOR wishes to segregate the property identified in Recital I,
with regard to the parts described below, in order to form new and independent
properties, and to transfer to THE PURCHASER, under a condition precedent, the
rest of the master property.

 

The difference between the registered surface area and the one resulting from
the recent survey, five hectares forty areas and thirty eight meters square
(5.4038 hectares), is located on the properties to be segregated from the master
property, which are described in Recital IV below, and which remain in the
possession of THE VENDOR.

 

The properties to be segregated from the master property described in Recital I
above will therefore have the following description:

 

  a. The boundaries of the part located in Guillena municipality are: to the
north with the El Esparragal estate; to the south with the Las Cruces farm; to
the east with the Seville-Merida highway which divides it; and to the west with
the property to be transferred, with a surface area of 13.5219 hectares. It
corresponds to part of plot 2 of polygon 8 and all of plot 14 of polygon 53 of
the municipality of Guillena.

 

  b. The boundaries of the part located in Gerena municipality are: to the north
with the Conti-La Ramira livestock trail which separates this part from the
property to be transferred; to the south with the El Hornito property; to the
east with the El Martillo and El Hornito properties; and to the west with that
part of the estate lying in Salteras and the Chamorro property, with a surface
area 50.7861 hectares. It corresponds to plots 4 and 5 of polygon 7 of Gerena.

 

The part of the property situated in Salteras municipality has the following
boundaries: north, the Seroncillo estate, that is, the portion of this same
property lying in Gerena municipality; south, Ormazo or Hormaza ranch; east, El
Seroncillo estate, i.e. the portion of this same property lying in Gerena
municipality; and west, Chamorro property. It has a surface area of 35.2644
hectares.

 

Incorporated into this master deed, as Document number 4, is an identification
plan describing the current state of the master property, the segregations to be
made, and the state of the resulting master property after the segregation, to
scale 1:15,000, which both parties state they acknowledge and accept.

 

V. That, after the segregation described in Recital IV above, the master
property itself, to be sold, will have the following description:

 

RURAL: Estate called La Ramira and Seroncillo, situated in the municipalities of
Gerena and Guillena. It has a surface area of four hundred and ninety nine
hectares, eighteen areas and three meters square (499.1803 hectares).

 

Its overall boundaries are: north, with Las Catorce del Señor, El Manco,
Galantero, Aparicio and the El Esparragal estate; east, with the theoretical
line marking the Guillena-Santiponce high voltage aerial power line; south, with
Las Cruces and El Almuédano and the Conti-La Ramira livestock trail; and west
with Las Setenta, Beneficio and Alcantarilla.

 

Of the total surface area, four hundred and nine hectares, twenty seven areas
and three meters square (449.2703 hectares) correspond to Gerena municipality
and forty nine hectares and ninety one areas (49.91 hectares) to Guillena.

 

The part of the property that is situated in Gerena municipality has the
following boundaries: north, with Las Catorce del Señor, El Manco, Galantero,
Aparicio and El Esparragal estate; east, with the Molinos stream; south, with El
Almuédano and the Conti-

La Ramira livestock trail; and west, with Las Setenta, Beneficio and
Alcantarilla. This

 

5



--------------------------------------------------------------------------------

property corresponds to the following cadastral plots, with the cadastral
surface areas indicated in hectares:

 

Polygon-Plot

--------------------------------------------------------------------------------

   Surface area (hectares)


--------------------------------------------------------------------------------

5-25

   64.0463

5-26

   162.0268

5-27

   39.4735

5-28

   55.1787

6-41

   3.9365

6-43

   2.4392

6-44

   1.0582

6-45

   121.1111

 

The part of the property situated in Guillena municipality has the following
boundaries: north, the El Esparragal estate; south, with Las Cruces; east, with
the Guillena-Santiponce high voltage power line; and west, with the Molinos
stream. This property corresponds to the following cadastral plot, with the
cadastral surface area indicated in hectares:

 

Polygon-Plot

  Surface area (hectares)    

8-2

  49.9100 of the total of 59.48 of the plot    

 

Attached to this master deed, as Document number 5, is a plan identifying the
resulting master property after the segregation described in the previous
Recital, to scale 1:15,000, and description plans on the cadastral plots
comprising it, which both parties state they acknowledge and accept.

 

VI. That, in accordance with all the above, the persons participating hereunder,
according to their participation,

 

AGREE TO THE FOLLOWING

 

FIRST.– SEGREGATION

 

Subject to the condition precedent established in the Fourth Stipulation below,
the company “Seroncillo, S.L.”, through its legal representative, SEGREGATES
from the master property described in Recital I the properties described in
Recital IV above, so that the latter form new and independent properties with
the description contained also in Recital IV, and requests the affected Property
Registers to enter this into the records as appropriate.

 

In accordance with article 259 point 3 of Royal Decree Law 1/1992 of 26 June
approving the reworded text of the Law on the Land Regime and Urban Planning,
and article 66 of the Andalusian Parliamentary Law 7/2002 of 17 December on
Andalusian Town Planning, THE VENDOR signs in this act individual requests
addressed to the Town Councils of Guillena, Gerena and Salteras, asking for them
to grant any licenses required for the segregations agreed hereunder or, as
applicable, to issue the pertinent declarations of non-necessity of municipal
licenses for such segregations. Said requests shall be presented to the
corresponding Town Councils within a maximum of forty-eight hours after
execution of this deed.

 

Copies of the letters to be presented to the Town Councils are incorporated into
this master deed as Documents numbers 6 to 8.

 

6



--------------------------------------------------------------------------------

I, the Notary, formally advise the parties that, in accordance with the
aforementioned legislation, no inscription may be made for any deed containing
an act of plot division without providing the mandatory license, or the
declaration of non-necessity, and therefore said licenses must be presented
together with this deed.

 

The parties hereto also require that I, the Notary, to comply with the contents
of article 66.5 of the Andalusian Parliamentary Law 7/2002, send by regulatory
methods an authorized copy of this deed and the licenses or attested
declarations of non-necessity to the corresponding Town Councils, in order to
avoid them from expiring.

 

SECOND.– CONSTITUTION OF EASEMENT

 

2.1. In this act, under the condition precedent established in the Fourth
Stipulation below, the company “Seroncillo, S.L.” constitutes the following
easement:

 

Subservient Estate: The segregated property identified in part b) of Recital IV
above.

 

Dominant Estate: The rest of the master property identified in Recital V above.

 

Location of the easement: The configuration of the easement on the layout of the
subservient estate is as shown in the plan attached to this document as Document
number 9.

 

Purpose of the easement: The right of aqueduct and passage for underground
pipelines (approximately 125 mm in diameter) over a width of 3 meters and over a
layout 373 meters long, equivalent to 0.112 hectares and the occupation and use
of a 500 meters square service area, equivalent to 0.05 hectares, where two
boreholes forming part of the Mining Project dewatering-reinjection system to be
undertaken by THE PURCHASER already exist, and the right of passage of persons
and vehicles in the terms alluded to below.

 

This purpose includes the occupation of the subsoil by the water pipelines that
will be necessary for the dewatering system mentioned to function correctly,
with the characteristics as set out in applicable legislation, plus the right of
passage or access to the currently existing track called the Camino de la
Encarnation, which runs parallel to the pipelines, and to the temporary
occupation of land or other assets required for the construction, monitoring,
preservation and repair of the corresponding installations.

 

The easement constituted hereunder shall entitle the owner of the dominant
estate to carry out the following in the easement zone:

 

  a) Install any underground facilities required, always with the limits of the
zone identified as the easement.

 

  b) In general, the right of passage and access to the subservient estate by
persons and all types of vehicles, for the time deemed necessary, to carry out
the actions required directed at performing, maintaining, operating, monitoring
or removing all or part of the works or, subsequently, installing supplementary
pipes and associated equipment, within the limits permitted by applicable
regulations. Access to the property shall be made via the aforementioned Camino
de la Encarnación, which must be maintained by the owner of the subservient
estate in suitable conditions for use and transit for the peaceable tenure of
this easement.

 

  c) To act in the name of the owner of the subservient estate when the
performance of any works required relating to the passage of pipes necessitates
undertaking legal and/or administrative procedures.

 

7



--------------------------------------------------------------------------------

  d) In general, the owner of the subservient estate must abstain from any acts
detrimental to the proper operation, maintenance and preservation of the pipes,
installations and associated works, and, specifically, is expressly prohibited
from building any constructions that may affect the use and enjoyment of the
easement, with any enclosure or the installation of any fences or other elements
preventing the free movement and communication between the master property and
the segregated property along the common boundary affected by the easement being
expressly forbidden.

 

VALUE: For fiscal purposes, it is valued at one thousand nine hundred and sixty
four Euros and eighty cents (1,964.80 €).

 

2.2. The company “Seroncillo, S.L.”, through its representative, executes the
constitution of the easement in the manner stated above, and requests the
affected Property Registers to enter this into the records as appropriate.

 

2.3. The duration of the easement shall coincide, as a maximum, with the
duration of the mining operation to be developed under the Mining Concession
obtained on 6 August 2003 and identified in Recital II above, and during its
successive renewals, as applicable, or of any other mining concessions related
to that one.

 

2.4. The price for constituting the easement is one thousand nine hundred and
sixty four Euros and eight cents (1,964.80 €). This price will be paid by THE
PURCHASER to THE VENDOR jointly with the final payment of the postponed purchase
price, in the manner, terms and conditions set out in the Eighth Stipulation
below.

 

2.5. Should the final layout of the Mining Project dewatering-reinjection system
be modified as a result of administrative orders, both parties undertake to
study, by mutual agreement, the impact of the new layout on the subservient
estate, and to take in good faith any measures as each other may require in
order to adapt the present easement to any new conditions that may apply,
including, as applicable, the payment of a higher value that must be paid by the
owner of the dominant estate to the owner of the subservient estate accruing as
a result of the new layout of the easement.

 

THIRD.– SALE-PURCHASE.

 

Under the terms, conditions and statements established in this contract, THE
VENDOR sells to THE PURCHASER, who buys and acquires, under the condition
precedent established in Clause four below, the property identified in Recital V
above, after the segregation regulated under in the First Stipulation above has
been effected, in order to develop the “Las Cruces” Mining Project, as a asset
determined by the boundaries set out in Recital V, with the constructions (the
construction corresponding to the zone of the Farmhouse, with a built area of
1,112.02 meters square, and the zone adjoining the farm machinery storehouse
with a built area of 448.05 meters square), installations (overhead power line,
wells and prospecting works), equipment, uses, accessions and elements
incorporated thereto, which, as THE VENDOR declares, are those essential for the
agricultural activity carried out at present, free of any charges, encumbrances,
attachments and tenants (with the exception of “Soto de Luis, S.L.”), free of
employees and workers, and with all taxes, duties and rates paid to date.

 

FOURTH.– CONDITION PRECEDENT

 

4.1. In accordance with the Stipulations in the Recitals of this deed, the
property covered by this contract will be used to develop the “Las Cruces”
Mining Project.

 

8



--------------------------------------------------------------------------------

To this effect, the segregation and subsequent sale regulated by this contract
is dependent, as a condition precedent, upon the regulatory authorities
awarding, within a maximum period of eighteen months starting from the date when
this contract is signed, the following licenses, permits and authorizations
associated with the development of the Mining Project:

 

  1. Concession for consumptive use of water.

 

  2. Delimitation of public water domain.

 

  3. Occupation of public water domain and policing zone.

 

  4. Diversion of streams.

 

  5. Integrated Environmental Authorization.

 

  6. Relocation of livestock trails.

 

  7. Occupation of livestock trails.

 

  8. High voltage power line.

 

  9. Works licenses for construction of the hydrometallurgical plant and annex
installations.

 

  10. Activity license for operating the mining concession.

 

4.2. The parties agree that the condition precedent has been established in the
interests of THE PURCHASER, so that said party may relinquish that condition
precedent at any time within the period established in the preceding paragraph.
Such relinquishment must be satisfactorily notified to THE VENDOR.

 

In the event the condition is relinquished, THE PURCHASER shall then pay the
part of the price not satisfied at the date of the aforementioned notification,
and shall acquire ownership of the property in accordance with the procedure
regulated in the Eight Stipulation.

 

FIFTH.– SALE PRICE AND PAYMENT METHOD

 

5.1. The total sale price amounts to EIGHT MILLION SIX HUNDRED AND EIGHTY SIX
THOUSAND EIGHT HUNDRED AND NINETY ONE Euros (8,686,891 €), distributed as
follows:

 

  a. EIGHT MILLION ONE HUNDRED AND THIRTY SIX THOUSAND SIX HUNDRED AND THIRTY
NINE Euros (8,136,639 €) correspond to the value of the land to be sold, as
described in Recital V.

 

  b. FIVE HUNDRED AND FIFTY THOUSAND TWO HUNDRED AND FIFTY TWO Euros (550,252 €)
correspond to the buildings and infrastructure forming an integral part of the
property which are to be transferred and which are essential for the
agricultural activity carried out at present.

 

The agreed price is understood to be a certain and definite sum, and is not
subject to revisions or other affects, and without detriment to any
responsibility regarding disencumbrance that may correspond to THE VENDOR.

 

5.2. The agreed price shall be paid in the manner set out below:

 

  a. THE PURCHASER delivers in this act 10 per cent of the agreed price, i.e.
EIGHT HUNDRED AND SIXTY EIGHT THOUSAND SIX HUNDRED AND EIGHT NINE Euros (868,689
€), plus the value added tax corresponding to that sum, in a nominative

 

9



--------------------------------------------------------------------------------

       bank check issued in favor of THE VENDOR. A copy of the check is attached
to this deed as Document Number 10. THE VENDOR delivers in this act to THE
PURCHASER an invoice for said amount, this being the most effective receipt.

 

  b. The rest of the price, amounting to SEVEN MILLION EIGHT HUNDRED AND
EIGHTEEN THOUSAND TWO HUNDRED AND TWO Euros (7,818,202 €) shall be settled in
two postponed payments for the sums and in the conditions established in the
following subparagraphs:

 

  q The first payment of part of the postponed price will be fifteen per cent of
the agreed total, i.e. ONE MILLION THREE HUNDRED AND THREE THOUSAND AND THIRTY
FOUR Euros (1,303,034 €), plus the corresponding value added tax. This payment
will be made twelve months after the execution of this contract, in a nominative
bank check in favor of THE VENDOR against delivery of the pertinent invoice.

 

  q The payment of the rest of the postponed price, amounting to 75 per cent of
the total sale price, i.e. SIX MILLION FIVE HUNDRED AND FIFTEEN THOUSAND ONE
HUNDRED AND SIXTY EIGHT Euros (6,515,168 €), plus the corresponding value added
tax, will be made, as appropriate, at the time of the effective delivery of the
segregated property and transfer of ownership of it, in accordance with the
procedure regulated in the Eighth Stipulation below, within the maximum period
of eighteen months referred to in the Fourth Stipulation, in a nominative bank
check in favor of THE VENDOR.

 

SIXTH.– OBLIGATIONS OF THE VENDOR

 

Without detriment to any other obligations included elsewhere in the contract,
the obligations of THE VENDOR are as follows:

 

6.1. Segregation

 

THE VENDOR is obliged to carry out at its expense as many measures as may be
required to obtain the inscription of the segregation executed in the preceding
first clauses in the corresponding Property Register(s).

 

Included as an integral part of this obligation is to request as many licenses
and administrative declarations as required for the inscription of said
segregation, to legalize, as applicable, any prior inscriptions required to make
good the registration chain, and to execute any deeds for correction,
clarification or rectification as necessary, and any other act that may be
required or advisable to attain the desired result.

 

In any case, the failure to inscribe the segregation regulated hereunder shall
not affect the right of THE PURCHASER as owner not its position as peaceable
holder of the property transferred, nor shall it entail for THE PURCHASER any
greater cost for the transaction agreed hereunder.

 

6.2. Bar on disposal

 

THE VENDOR is obliged not to make any deal to divest or dispose of, encumber in
any fashion, or constitute any right of a personal or real nature over the
property to be sold and described in Recital V, during the validity of this
contract.

 

6.3. Authorization for access

 

THE VENDOR authorizes THE PURCHASER to gain free access (and without detriment
to the contents of paragraph 7.3 below) to the property to be sold and to the
easement and

 

10



--------------------------------------------------------------------------------

service zone identified in the easement regulated in the Second Stipulation, on
which the “Las Cruces” Mining Project is to be developed, “Las Cruces”, its
tracks and thoroughfares, and to occupy and use the property with the equipment
and machinery required, in order for THE PURCHASER to be able to perform in said
land as many works and measures of any type as may be necessary for the future
development and start-up in operations of the aforementioned Mining Project and,
in particular, to carry out prospecting, drilling, installations and other
elements, during the eighteen month period referred to in the Fourth Stipulation
above.

 

If to attain these ends it were necessary to obtain access to the part of the
property not affected by the Mining Project (i.e. the property to be sold and
the service area identified in the easement regulated under the Second
Stipulation), THE PURCHASER shall request authorization from THE VENDOR for
this, and such authorization may not be denied unreasonably. If any damage to
THE VENDOR ensues as a result of said access, compensation for this must be
provided by THE PURCHASER.

 

Said authorization includes the right of access by the personnel and vehicles of
THE PURCHASER or by the entity or persons designated by that party for the
relevant purposes hereunder, and subject to the access criteria set out at any
given time by THE VENDOR and which have been notified in advance. These criteria
must always ensure the possibility of operating the minimum maintenance required
for continuance of THE PURCHASER’S activity. In this respect, the conditions of
access shall never mean an unjustified ignorance of the right of THE PURCHASER
to gain access to any zones for which notice has been given at least two (2)
days in advance.

 

This authorization is granted ON SUFFERANCE, without determining the assignation
to THE PURCHASER of any real, personal or possessive right other than said title
over the property to be sold.

 

In the event of failure to fulfill the key events constituting the condition
precedent regulated in the Fourth Stipulation above, THE VENDOR authorizes THE
PURCHASER to extend the access, use and occupation of the property to be sold,
in the same conditions stated in the earlier paragraphs of this clause, for six
(6) months following the date of notification of such non-fulfillment, so that
THE PURCHASER can proceed to remove its equipment and installations.

 

6.4. Duty of collaboration

 

THE VENDOR undertakes to collaborate with THE PURCHASER in carrying out any
communications, applications or steps that may be necessary to obtain the
concessions, construction and activity licenses, permits and other
authorizations required for the development and start-up of operations of the
“Las Cruces” Mining Project.

 

In this respect, THE VENDOR shall collaborate in good faith with THE PURCHASER,
so that all the applications and measures as required can be carried out before
any public administrations and public or private entities, in order to obtain
the pertinent administrative concessions, authorizations, permits and licenses
both for the development and start-up of operations of the Las Cruces Mining
Project, and for the urban administration and management of the property to be
sold, linked to ownership of the property. THE VENDOR undertakes to collaborate
and help as required for the successful outcome of such actions.

 

6.5. Disencumbrance

 

THE VENDOR is obliged to disencumber the property to be sold, in accordance with
the provisions of the Civil Code.

 

11



--------------------------------------------------------------------------------

6.6. Delivery of the property and transfer of ownership

 

THE VENDOR undertakes to delivery the property and transfer its ownership in the
form and under the conditions established in the Eighth Stipulation.

 

SEVENTH.– OBLIGATIONS OF THE PURCHASER

 

7.1. Administrative Measures

 

THE PURCHASER must undertake, at his own expense, as many measures as may
reasonably be required to obtain the licenses, permits and administrative
authorizations to which condition precedent the sale regulated hereunder has
been subjected, from any administrative authorities and competent bodies.

 

This duty of diligence does not extend to any budgets or conditions to which
such licenses, permit and authorization may be subject, and which may not be
reasonably acceptable in normal market terms.

 

7.2. Payment of sale price

 

THE PURCHASER undertakes to pay the price agreed by the parties in the manner,
periods and conditions established in the Fifth Stipulation above.

 

7.3. Compensation for harvests

 

  7.3.1. THE PURCHASER undertakes to compensate “Soto de Luis, S.L.” for any
loss or damage to crops caused as a result of the works performed by THE
PURCHASER under the provisions of clause 6.3. To this end, “Soto de Luis, S.L.”
must notify THE PURCHASER of the occurrence of such damage within a maximum of
fifteen days from becoming aware of them, together with the valuation given for
them. To cover the case of discrepancy between the parties regarding the
economic assessment of the damages, they hereby designate by common agreement as
independent technical experts to quantify the damage done to the crops, INAGRO
(Calle Progreso 9, Seville) and, in their absence, AGRARIA SIGLO XXI, S.L.
(Grupo Detea) (Calle Charles Darwin, local 2, Isla de la Cartuja, Seville) as
substitute technical experts. This valuation may not be subject to any appeal,
dispute or discrepancy by either of the two parties.

 

       The amount resulting from said valuation will be paid by THE PURCHASER to
“Soto de Luis, S.L.” in a maximum of one month from completion of the valuation
and, at any event, prior to the date of delivery of the property and total
payment of the sale price.

 

       The fees of the technician or engineer appointed will be paid in equal
halves by both parties.

 

  7.3.2. THE PURCHASER also undertakes to indemnify “Soto de Luis, S.L.” for any
loss or reduction in the harvest pending in the sold property at the time when
ownership is transferred, providing the crop has not been able to be harvested
in normal conditions because of this reason.

 

       To this effect, to cover the case of any discrepancy between the parties
over the economic valuation of such damage, INAGRO is designated hereunder and
by common agreement as independent technical expert to assess the sum of the
damage produced and, in their absence, AGRARIA SIGLO XXI, S.L. as substitute
technical experts.

 

12



--------------------------------------------------------------------------------

The amount resulting from this valuation, against which the parties may not
appeal, shall be paid by THE PURCHASER at the time of delivery of the property
in accordance with the following Stipulation, if already determined or failing
that within ten days after determination of the definitive amount.

 

7.4. For proper performance of the conditions set out in this Stipulation, THE
VENDOR and “Soto de Luis, S.L.” must send to THE PURCHASER within the first
fifteen days of each of the three half-years following signature of this
contract, their planning schedule of harvests for that half-year, which shall
necessarily adhere to what has been the normal practice during recent years. For
the purposes of determining the compensations regulated hereunder, only the
crops planted and harvested included in said six-monthly planning schedule shall
be taken into consideration.

 

EIGHTH.– DELIVERY OF THE PROPERTY. TRANSFER OF OWNERSHIP

 

8.1. Cost Estimates for delivery of the property

 

  8.1.1. Within the time period set out in the Fourth Stipulation, THE PURCHASER
may give good and proper notice to THE VENDOR of:

 

       – Effective fulfillment of the condition precedent regulated under the
Fourth Stipulation above, in the time period set out therein;

 

       – Or its relinquishment to said condition precedent, with the maximum
period agreed for such verification in the Fourth Stipulation above.

 

       In either of the these two cases, the communication by THE PURCHASER must
include the identification of the notary before whom the final payment set out
in the Fifth Stipulation will be executed and the date for this, which must be
advised with a minimum of seven (7) days notice in advance.

 

  8.1.2. The final payment of the postponed sale price, payment of the easement
price plus the corresponding Value Added Tax shall be made before the
commissioner for oaths designated in the above Stipulation, by means of delivery
by the PURCHASER to the VENDOR of a nominative bank check in its favor, and
against delivery of the pertinent invoice.

 

       Should THE PURCHASER so require, THE VENDOR will execute in a public
instrument the most effective receipt for the amount received, as well as any
other documents that may be necessary for the sale to take full effect and for
the entry into the corresponding register(s) of the fee simple of THE PURCHASER.

 

8.2. Delivery of the Property

 

On remittance of the notification mentioned in the previous paragraph and
payment to THE VENDOR of the final part of the postponed price, the sale shall
be understood to be definitively performed and effective.

 

Should THE VENDOR fail to participate in a valid fashion in the execution of the
final payment, by means of effecting the notification outlined in section 8.1
above and making available to THE VENDOR the corresponding sums before the
Notary set forth therein, the sale shall be understood to be definitively
effected and good.

 

By means of said notification and payment (or, failing that, making available
the corresponding sum), THE PURCHASER shall acquire ownership of the property to
be sold, without any further requirement being necessary. Likewise, it shall
then take possession of it as owner.

 

13



--------------------------------------------------------------------------------

The notarized act documenting the notification and offer of payment identified
in the previous point shall be drawn up expressly as sufficient title to enter
into the corresponding property register(s) the fulfillment of the condition
precedent set out in the Fourth Stipulation and the inherent transfer of
ownership of the property described in Recital V in favor of THE PURCHASER,
after the properties identified in Recital IV have been segregated.

 

Until said notification and payment are effected (or, failing that, the final
payment is made available), THE VENDOR shall be owner fee simple of the property
and may continue to exploit it as it deems appropriate, without detriment to the
bar on disposal established in paragraph 6.2. of the Sixth Stipulation, or to
the authorization acknowledged in paragraph 6.3 of the Sixth Stipulation.

 

Prior to delivery of the property to be sold, THE VENDOR is obliged to move out,
removing all its farm equipment, machinery and fixtures and those of its tenant,
permitting THE PURCHASER to take immediate occupation. Should this not be done,
THE PURCHASER is authorized to do so at the cost of THE VENDOR.

 

NINTH.– CONSEQUENCE OF FAILURE TO FULFILL THE EVENT CONSTITUTED AS CONDITION
PRECEDENT

 

9.1. Non-fulfillment of the milestone constituted as condition precedent in the
Fourth Stipulation shall be understood to be the expiry of the term of eighteen
months included therein without verification of the events comprising the
condition precedent and without THE PURCHASER having made any of the
notifications set out in Stipulation 8.1.1 above.

 

9.2. In the event of non-fulfillment of the condition precedent established in
the Fourth Stipulation, the sale-purchase under this deed will become
definitively, for all legal purposes, null and void, and without needing any
notice or notification whatsoever, and consequently the validity of this
contract shall be null and void.

 

Any of the parties may instigate the recording in the Property Register of the
entry on the cancellation. Both parties are obliged to give their collaboration
as required to execute any documents that may be necessary to this end.

 

9.3. In the event of non-fulfillment of the condition precedent, THE VENDOR
shall keep the sums received up until that date as part of the sale price, as
belonging to it in the concept of compensation for any damages which the
activities described in the above stipulations may have caused, and as loss of
profit or business expectations frustrated as a result of the cancellation of
the sale regulated hereunder.

 

By receiving said amounts, full settlement of such damages and loss of profit
shall be made to THE VENDOR, and no other claim for any amount whatsoever may be
made against THE PURCHASER as a result of non-fulfillment of the condition
precedent, irrespective of any compensation which may be due, as appropriate, by
virtue of the provisions regulated under Stipulations 6.3 and 7.3.

 

9.4 Likewise, as set forth in Stipulation 6.3 above, in the event of
non-fulfillment of the condition precedent, THE PURCHASER will remove all its
installations, tools, materials, etc. in the period set out therein. “COBRE LAS
CRUCES, S.A.” undertakes to perform these operations with the least possible
disturbance to THE VENDOR who will collaborate as much as necessary for this
purpose. The costs of removing the installations will be borne by THE PURCHASER.
If this is not the case, THE VENDOR is authorized to do so at the cost of THE
PURCHASER.

 

14



--------------------------------------------------------------------------------

TENTH.– VENDOR STATEMENTS AND WARRANTIES

 

10.1. THE VENDOR vouches in favor of THE PURCHASER that the following statements
are correct, entire and accurate:

 

  10.1.1. Capacity

 

The company “SERONCILLO, S.L.” is duly incorporated and registered in accordance
with Spanish law. It is not in any legal situation of insolvency or temporary
receivership, and has the legal capacity to perform the activities included in
its Memorandum of Association, to be owner of and manage its assets and
properties.

 

THE VENDOR and its representative in this act are duly empowered to execute this
contract and to comply with each and every one of the commitments given by
virtue of it, such that the obligations derived from this contract and any other
made to execute it, are valid and binding on THE VENDOR.

 

  10.1.2. Ownership of the property described in Recital I

 

THE VENDOR is owner fee simple of the property identified in Recital I, free of
all charges and encumbrances, and has full powers to segregate and sell it,
since it is not subject to any mortgage, lien or embargo, or any other charge or
encumbrance, nor are they any third parties who may exercise any rights or
purchase options.

 

The property under this contract is and will be at all time during the eighteen
months following signature of this contract, free of tenants, sharecroppers,
short-term lessees, and in general any type of occupant with or without title,
other than those set forth in Recital I.

 

At the time of delivery of the property in accordance with the procedure as
established, the property shall be free of the tenants and occupants mentioned
in Recital I, in such a way that its sale under this contract shall confer on
THE PURCHASER fee simple and unconditional legal title and possession.

 

In any case, THE VENDOR shall be answerable to THE PURCHASER for the
disencumbrance in the case of eviction, and for any concealed defects which may
become valid or affect in any way the property under this contract or any other
statements or warranties made herein.

 

THE VENDOR also states that it does not know of any impediment to the
segregation and sale regulated hereunder being admitted to the corresponding
Property registers, and undertakes to carry out any measures as may be necessary
to achieve that result.

 

In this respect, it is placed on record that both parties consider as an
essential element of this contract the inscription in the corresponding Property
Registers of the segregation and sale subject to condition precedent as
regulated hereunder, as well as, should the condition precedent regulated under
Fourth Stipulation above be verified, the fee simple title of THE PURCHASER and
the easement constituted in the Second Stipulation, bearing in mind the
statements and warranties made by THE VENDOR.

 

THE VENDOR also vouches that after the segregation regulated hereunder, the
property to be sold shall have the boundaries identified in Recital V and on the
map

 

15



--------------------------------------------------------------------------------

attached hereto. Should any claim arise from a third party related to any
registration or non-registration discrepancies on boundaries, surface area or
similar items which, in contradiction of the plans attached to this master copy
as Documents numbers 4 and 5, may affect the master property hereunder, THE
VENDOR shall be solely responsible for any costs, expenses or other liabilities
required to maintain THE PURCHASER as owner and peaceable holder of the property
delimited by the boundaries agreed hereunder, as well as to cancel any charges,
encumbrances, restrictions, prohibitions or rights of any kind, excepting legal
and register ones and the following livestock trails, Conti-La Ramira and the
Salteras trail, and which the parties acknowledge, which may devolve on the
property, until it is free, clear and unburdened, and must compensate THE
PURCHASER for any damage, harm or cost suffered by THE PURCHASER for this
reason.

 

  10.1.3. Employees, payment of salaries and Social Security, Collective
Agreements.

 

The condition of employer of any employees working for THE VENDOR on the
property shall correspond solely and exclusively to THE VENDOR company, with THE
PURCHASER expressly exonerated from any claim of this nature which for any
concept, whether regarding salary or another concept, may be made against it by
any employee or worker of THE VENDOR, its tenants, contractors or
subcontractors.

 

Furthermore, THE VENDOR declares that during the validity of this contract there
are and shall be no debts outstanding with the workers of THE VENDOR or its
tenants or contractors, due to payment of salaries, nor any debts with the
Social Security, specifically liberating the PURCHASER from any claim that may
be made to it in this respect.

 

  10.1.4. Lawsuits and claims

 

THE VENDOR declares, under its own responsibility, that there are no lawsuits,
claims or actions filed against THE VENDOR or its tenants for any concept
whatsoever which may have any impact, bearing or effect on the property under
this contract.

 

  10.1.5. Taxation Obligations

 

THE VENDOR declares, under its own responsibility, that it is up to date with
its tax obligations and it will remain so during the validity of this contract,
and that there are no reports filed against the vendor Company or its tenants,
or ongoing inspection claims or actions notified any of them, or significant
fiscal risks or liabilities which may affect transfer of the property to be
sold.

 

In particular, THE VENDOR declares and vouches that there are and during the
validity of this contract shall be no pledges against the property, public
prices, rates or any other encumbrances derived from its ownership thereof or
the performance of any agricultural, business or industrial activity, which may
affect the transfer of the property to be sold or which might try to be
discharged against THE PURCHASER in consideration of the activity carried out by
THE VENDOR or its tenants, specifically liberating THE PURCHASER from any
settlement, self-assessment, surcharge or action related to activities carried
out on the property hereunder and which might be claimed from it for any reason.

 

  10.1.6. Compliance with environmental, health and water regulations

 

16



--------------------------------------------------------------------------------

THE VENDOR also declares, under its own responsibility, that the vendor Company
and its tenants have observed to date in the property hereunder and shall
observe during the validity of this contract, strict compliance with
environmental, health and water regulations. It also declares that there are no
penalty proceedings filed against the vendor Company or its tenants under this
concept.

 

  10.1.7. Subsidies and public aid

 

THE VENDOR also declares, under its own responsibility, that there are no
subsidies granted to the vendor Company or its tenants in connection with the
maintenance of the property identified in Recital I of this contract, which
might affect THE PURCHASER other than the ones related to any crops being grown.

 

THE VENDOR expressly exonerates THE PURCHASER from any claim that may be related
to the payment of subsidies granted to THE VENDOR or to other entities
(including the tenants) as a result of the segregation and sale under this deed.

 

  10.1.8. Licenses and permits

 

THE VENDOR, under it own responsibility, acknowledges that there are no penalty
proceedings undergoing in relation to the town planning circumstances of the
constructions existing on the property to be sold.

 

THE VENDOR personally assumes any liability relating to the town planning
circumstances of the constructions and buildings existing on the property to be
sold, expressly exonerating THE PURCHASER of any claim, penalty proceedings,
fine or sanction that may be demanded from it in consideration of said town
planning situation.

 

10.2. The validity of the statements and warranties made by THE VENDOR in this
Stipulation (and those made by the tenant in the Fourteenth Stipulation) shall
be extended until the date of the effective delivery of the property under the
terms of the Eighth Stipulation, and they shall be understood to be reiterated
in any act documenting the final payment and delivery of the property.

 

Without detriment to the above, THE VENDOR undertakes to inform THE PURCHASER of
any incident arising between the signature date of this contract and the
delivery date of the property, which may be relevant with regard to the
statements and warranties contained herein. Such communication must be made
before THE VENDOR takes any action, and such action shall not be taken until
written authorization from THE PURCHASER is obtained, unless irreparable harm
could come to THE PURCHASER because of inaction by THE VENDOR.

 

10.3. To ensure the above, compliance of this contract and, specifically the
statements contained in the two previous sections, THE VENDOR undertakes and
vouches, personally and without limit, to indemnify THE PURCHASER and keep it
immune from any claim, damage, harm, cost, expense or proprietary impairment of
any kind arising from the inaccuracy of any of the statements made by THE
VENDOR.

 

The term for this personal warranty shall be as corresponds to each of the
different claims or damage that may arise.

 

THE PURCHASER shall immediately advise THE VENDOR in writing of any claim,
summons, law suit, demand or other action made against it by a third party and
which has resulted from actions prior to the property delivery date. THE VENDOR
must advise within five days if it wishes to take on the legal proceedings for
such litigation or claims.

 

17



--------------------------------------------------------------------------------

   Should this not be the case, or if no reply is received, THE PURCHASER may
exercise the procedural defense it deems most suitable.

 

   Should THE VENDOR choose to take on legal action to oppose the claim or
damage, THE VENDOR shall always maintain THE PURCHASER immune, with the former
bearing all expenses, warranties and costs of any kind related with the case,
and without any deal reached by THE VENDOR being able to result in higher costs
for THE PURCHASER.

 

   Should ultimately THE PURCHASER suffer any loss, cost, harm, expense or
proprietary impairment of any kind, arising from the inaccuracies of the
statements and warranties made by THE VENDOR, THE PURCHASER shall have the right
to reimbursement within a maximum period of fifteen days from when the
quantification of its actual sum is notified and justified to THE VENDOR.

 

ELEVENTH.– ASSIGNMENT OF CONTRACT

 

THE PURCHASER may assign its contractual position hereunder to a third party at
any time. In this case, all THE PURCHASER’s rights and obligations arising from
this contract would be subrogated to the third party.

 

TWELFTH.– COSTS AND TAXES

 

12. All costs, taxes, duties, and fees becoming due as a result of the process
for segregation and those becoming due as a result of the inscription of the
easement regulated hereunder shall be paid half by each party.

 

12.1. All the costs becoming due as a result of executing and, insofar as
pertinent, inscribing this deed of sale shall be paid by the parties as
stipulated in the Law.

 

12.2. THE VENDOR declares that the transfer of the property described in Recital
V does not include all the assets that it owns to carry out its corporate
objectives.

 

   For this reason, the sale operation formalized in this deed does not verify
the circumstance covered under article 7. 1º. a) of Law 37/1992 on Value Added
Tax, with the result that this transfer of assets and rights is subject to said
tax.

 

   It is hereby set down, for the purposes of article 20.Two of Law 37/1992 of
28 December on Value Added Tax and art. 8.1 of Royal Decree 1624/1992 of 29
December approving the Regulation on Value Added Tax, that THE VENDOR hereby
advises THE PURCHASER, of its condition as being liable to Value Added Tax and
its relinquishment to exemption from that tax on the sale (art. 20 One 20 VAT
Law) executed under this deed.

 

   In this respect, THE PURCHASER hereby also states its condition as being
liable to Value Added Tax with the right to full deduction of the tax paid on
the sale of the aforementioned building and executed under this deed. The
charging of this tax by THE VENDOR in each payment as a result of the transfer,
may be deducted in its entirety.

 

   Consequently, the full amount of this sale is charged with Value Added Tax at
the prevailing rate, the amount of the price paid in this act corresponding to
the sum of ONE HUNDRED AND THIRTY EIGHT THOUSAND NINE HUNDRED AND NINETY EUROS
AND TWENTY FOUR CENTS (138,990.24), which is duly invoiced by THE VENDOR and
satisfied by THE PURCHASER by means of a nominative bank check in favor of the
latter. This deed serves as receipt for said concept and THE VENDOR undertakes
to pay in that amount into the Public Revenue in the legally set timeframe.

 

18



--------------------------------------------------------------------------------

   Attached to this deed as Document number 11 is a photocopy of the invoice
issued to these purposes by THE VENDOR in compliance with applicable
legislation.

 

THIRTEENTH.– CIVIL LIABILITY

 

THE VENDOR may continue to carry out in the property described in Recital V its
agricultural and livestock activities during the eighteen months following
signature of this contact unless its effective transfer takes place prior to
that time. THE PURCHASER itself will perform the works and measures required to
develop and start-up the operation of the “Las Cruces” Mining Project in the
terms described in Stipulation 6.3 above.

 

Both parties will be responsible for any damage they cause to each other because
of the activities mentioned in the previous paragraph, in accordance with the
provisions established under article 1903 of the Civil Code. For these purposes,
THE PURCHASER must contract a general civil liability insurance with an
insurance company of proven solvency, and THE VENDOR undertakes to maintain
valid the civil liability insurance currently held by “SOTO DE LUIS, S.L.” up
until the delivery of the property to be sold. A copy of each of these
insurances shall be made available to the other party.

 

FOURTEENTH.– STATEMENTS BY THE TENANT

 

“SOTO DE LUIS, S.L.”, through its representative, expressly and formally states
that:

 

1. No rights of first refusal exist as a result of the current lease contract of
the property identified in Recital I above, signed between THE VENDOR as lessor
and “SOTO DE LUIS, S.L.” as lessee or tenant, on 23 October 1998, made under a
public deed executed on 6 November 1998 before the Seville Notary Pedro Antonio
Romero Candau under number 6,309 of his protocol.

 

2. It relinquishes any right of first refusal over the property described in
Recital V that may be legally applicable to it.

 

3. “SOTO DE LUIS, S.L.” states that the lease contract current in force shall be
annulled at the time when the property to be sold is transferred, with the right
to receive the compensations set out in Stipulation 7.3 above.

 

4. It acknowledges and accepts all the details of the segregation and sale
which, subject to the condition precedent, are formalized under this deed, and
therefore, in the event of execution of the sale, undertakes to remove at its
own cost and prior to delivery of the property, all its farm equipment,
machinery, fixtures and other installations which are not to be transferred. If
this is not the case, THE PURCHASER is authorized to do so at the expense of
“Soto de Luis, S.L.”.

 

5. It relinquishes any deal to wholly or partially sublet or assign the property
hereunder, during the validity period of this contract.

 

6. It acknowledges and accepts all the details of the statements and warranties
given by THE VENDOR in Stipulations 10.1.3, 10.1.4, 10.1.5, 10.1.6, 10.1.7 and
10.1.8, and the regime of responsibility regulated under Stipulation 10.2, which
is expressly adopts as its own as regards the field of activity it carries out,
assuming the same responsibilities as THE VENDOR and expressly liberating THE
PURCHASER from any claim related to the facts and circumstances identified in
said Stipulations.

 

19



--------------------------------------------------------------------------------

The representative of “Soto de Luis, S.L.” expressly places on record that this
company assumes its standing as sole employer of all the workers giving their
services in the property to be transferred, and that it will remain up to date
at all times with any debt with its workers and the Social Security, exonerating
THE PURCHASER from any claim which for any salary or non-salary based concept
may be directed against THE PURCHASER for facts of this nature.

 

The representative of “Soto de Luis, S.L.” also places on record that it will
remain, during the validity of this contract, up to date with its tax
obligations, expressly liberating THE PURCHASER from any claim that may be
directed against it in the future for taxation reasons related to the activity
carried out by the tenant in the property to be transferred.

 

FIFTEENTH.– NOTIFICATIONS

 

Any notifications that must be made on the basis of what is agreed herein shall
be made in a good and effective manner in the respective corporate addresses
appearing in the heading of this contract, and a minimum of five (5) days in
advance.

 

SIXTEENTH.– INSCRIPTION IN THE PROPERTY REGISTER

 

Both parties agree to collaborate with each other to successfully achieve the
inscription in the competent Property Register(s) of the following documents:

 

q The segregation, constitution of easement and sale subject to condition
precedent, regulated under this deed.

 

q In any of the cases provided in Stipulation 8.1.1., the condition precedent
being confirmed, and the inherent inscription of the segregation regulation
under the First Stipulation, of the easement regulated under the Second
Stipulation, and the title fee simple of THE PURCHASER; or in any other case,
the cancellation of the inscriptions subjected to condition precedent.

 

SEVENTEENTH.– APPLICABLE LEGISLATION AND JURISDICTION

 

This sale is civil in character and is governed by the conditions set down in
this deed and, in their absence, by the provisions of the Civil Code.

 

The parties, to resolve any problems or doubts which may arise concerning the
interpretation of and/or compliance with the obligations derived hereunder,
expressly surrender any jurisdiction that may correspond to them under Law and
submit themselves, also expressly, to the jurisdiction of the Courts and
Tribunals of Seville, without detriment to the application of mandatory
regulations on competence.

 

INSCRIPTION REQUEST

 

The participating parties leave this deed in the terms set forth, and request
the Property Registrar to enter this deed, even partially, into the records, as
appropriate, subject to any qualification in the register should any of its
clauses or legal facts, acts or deals contained herein and liable to
inscription, suffer from any defect which, in the opinion of the Registrar,
could prevent said inscription being performed.

 

20



--------------------------------------------------------------------------------

Attachments

 

Documents numbers 1 to 3: Copy of the supporting documents setting forth the
cadastral reference numbers

 

Document number 4: Identification plan describing the current state of the
master property, the segregations to be made and the state of the resulting
master property following the segregation.

 

Document number 5: Plan identifying the resulting master property following the
segregation, and descriptive plans of the plots comprising it.

 

Documents numbers 6 to 8: Copy of the letters addressed to the Town Councils of
Guillena, Gerena and Salteras.

 

Document number 9: Plan of the configuration of the easement on the subservient
estate plan view.

 

Document number 10: Copy of bank check

 

Document number 11: Copy of the invoice issued by the Vendor, corresponding to
the payment of VAT by the Purchaser.

 

EXECUTION AND AUTHORIZATION

 

I informed them of their right to read this public instrument for themselves,
which they did not exercise, and instead I the Notary read it all out loud, with
the participants giving their agreement and, after becoming fully aware of its
contents, sign hereunder with me.

 

I CERTIFY: that I have identified the participants through their aforementioned
identity documents; I have set out to them the reservations and warnings of a
legal and, especially, fiscal nature.

 

21